Citation Nr: 1140065	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-38 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a gastrointestinal disability, claimed as acid reflux.

6.  Entitlement to a compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to January 2005 and from January 2007 to June 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a gastrointestinal disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran has a left knee disability that is related to active service.

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran has a right knee disability that is related to active service



3.  Resolving reasonable doubt in favor of the Veteran, the Veteran has a left ankle disability that is related to active service

4.  The competent evidence does not show that the Veteran has a current diagnosis of hypertension that is related to his active service or to any incident therein.

5.  Throughout the pendency of this appeal, the Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level I in the right ear and level III in the left ear. 


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Service connection for a left ankle disability is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

4.  Service connection for claimed hypertension is not warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

5.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis and hypertension, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Left and Right Knee Disabilities

The Veteran asserts that he has current left knee and right knee disabilities that are related to active service.  The Veteran does not assert a specific injury in service, but rather an onset of bilateral symptoms during his first period of active duty.

Service medical records show that during a November 2004 examination for the purposes of separation, the Veteran reported that his knees hurt all the time and constantly popped.  Clinical evaluation of the lower extremities was normal at that time.  Service medical records thereafter show that a December 2004 medical assessment revealed that the Veteran's knees were positive for crepitus bilaterally.

During a post-service VA examination in December 2005, the Veteran reported that since basic training, he experienced a frequent popping sensation in his knees.  He also reported experiencing bilateral knee pain about every two to three months.  He was not sure what precipitated the onset of pain but reported that repetitive squatting caused more discomfort.  However, he did not report flare-ups and indicated that his knee symptoms did not cause any limitation or interfere with employment or activities of daily living.  He was not on any medications for his knee symptoms and had not undergone any surgery or injections.  Physical examination revealed a normal gait and knees that were grossly normal in appearance.  There was no excessive warmth, erythema, or effusion.  Nor was there instability to the medial or lateral collateral ligaments bilaterally.  However, there was some mild crepitance, bilaterally.  Lachman and McMurray testing was negative, bilaterally, and bilateral knee range of motion was 0 to 135 degrees.  Following repetitive use, there was no further loss of motion due to pain, weakness, fatigue, or incoordination.  The examiner noted that X-rays of the knees were unremarkable.  Bilateral patellofemoral syndrome was diagnosed.

Thereafter, post-service VA medical records dated from December 2005 to June 2007 are negative for complaints or clinical findings related to any knee problems.  Similarly, service medical records from the Veteran's second period of active duty, including a December 2006 enlistment examination and a May 2007 separation examination, are completely silent for complaints or clinical findings related to any left or right knee problems.

During an October 2007 VA joints examination, the Veteran reported experiencing knee pain since 2002.  He reported that he experienced intermittent bilateral knee pain with climbing and descending stairs while in service, but that most of the problem had ceased since he was separated.  He was not receiving treatment for his knees at the time of the examination.  Physical examination revealed no evidence of crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or any other knee abnormality.  Nor was there evidence of a mass behind the knees or bumps consistent with Osgood-Schlatters disease.  Range of motion was from 0 to 135 degrees, bilaterally.  The examiner found no disorder or disease of either knee.

The Board considers the December 2005 VA examiner's finding that the Veteran has bilateral patellofemoral syndrome to be probative as that finding was based on a thorough examination of the Veteran and a review of his claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). 

The Board is cognizant that the October 2007 VA examiner found no evidence of any left knee disability or right knee disability.  However, the record shows that the Veteran was previously diagnosed with patellofemoral syndrome by a December 2005 VA examiner.  Thus, notwithstanding the October 2007 VA examiner's findings, evidence of a current disability has been presented during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). 

After a careful review of the evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that a left knee disability and a right knee disability, diagnosed as patellofemoral syndrome, were incurred in active service.  Service medical records document complaints of knee pain and popping and objective findings of bilateral crepitus.  The Veteran has presented competent lay evidence that, following separation from his first period of active duty, he continued to experience knee symptoms, including a popping sensation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, that lay evidence shows a continuity of symptomatology since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000).  

Furthermore, the preponderance of the evidence shows that, while in service, the Veteran developed knee problems.  The Board recognizes that the Veteran's knees were found to be normal during a November 2004 examination for the purposes of separation from service.  However, a subsequent medical assessment in December 2004 revealed bilateral crepitus, and the Veteran reported ongoing symptoms related to his knees and was given a diagnosis of patellofemoral syndrome by a VA examiner in December 2005, less than one year after separation from service.  The Board finds that the presence of bilateral knee symptoms during active duty and years later constitutes evidence of a chronic disability that manifested both during and after service.  38 C.F.R. § 3.303(b) (2010).  No medical opinion as to etiology is necessary to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's current bilateral knee disability to his active service, the Board finds that the evidence weighs in favor of his claim.  The Board also finds it significant that there is no evidence of any intercurrent knee injury and there is no negative medical opinion of record.   

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a left knee disability and a right knee disability.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Ankle

The Veteran asserts that he has a current left ankle disability that is related to active service.  Specifically, the Veteran asserts that he injured his left ankle in service playing sports, and has experienced left ankle symptoms ever since.

Service medical records show that in November 2002, the Veteran sought treatment for left ankle problems stemming from a twisting injury that occurred in October 2002 while playing football.  He reported that his ankle hurt with running and rolled easily when he was walking on uneven surfaces.  Physical examination revealed full range of motion and no evidence of swelling.  However, there was tenderness to palpation over the Achilles tendon.  Achilles tendinitis with ankle laxity was diagnosed.  The Veteran was prescribed naprosyn and advised to stretch, and a physical therapy consult was noted.  In January 2003, the Veteran again sought treatment for left ankle pain secondary to an inversion injury in October 2002.  The Veteran reported that the pain had subsided by that his ankle rolled when walking on uneven terrain.  He reported that he had resumed running but that his ankle started throbbing after about one-half a mile.  It was noted that the Veteran initially used an aircast and that prior X-rays did not show that anything was broken.  Pain was noted over the Achilles tendon and anterior/inferior to the lateral malleolus.  Range of motion was within normal limits.  A diagnosis was made of left ankle instability secondary to sprain.  Thereafter, service medical records, including a November 2004 separation examination, are negative for complaints or clinical findings related to the left ankle.

During a post-service VA examination in December 2005, the Veteran reported a history of an ankle injury in October 2002 while playing football.  He reported that he twisted his ankle and had severe pain at the time.  He underwent physical therapy and it took about three to four months for his ankle to heal.  Currently, he reported intermittent pain that occurred about every three months and usually occurred if he had been on his feet for a significant period of time or if he experienced a minor twist to his ankle.  He was not taking any medications and reported that the pain did not cause limitation in his usual activities or interfere with employment or activities of daily living.  Physical examination revealed a normal gait and a left ankle that was grossly normal in appearance.  No instability was appreciated, and there was normal alignment of the Achilles tendon with weight bearing and non-weight bearing.  Range of motion of the left ankle revealed dorsiflexion from 0 to 10 degrees, without pain, and plantar flexion from 0 to 45 degrees, without pain.  Following repetitive use, there was no further loss of motion due to pain, weakness, fatigue, or incoordination, and X-rays of the left ankle were unremarkable.  The examiner diagnosed left ankle sprain, resolved with recurrent episodes of tendinitis.  No opinion regarding etiology was offered.

Thereafter, post-service VA medical records dated from December 2005 to June 2007 are negative for complaints or clinical findings related to any left ankle problems.  Similarly, service medical records from the Veteran's second period of active duty, including a December 2006 enlistment examination and a May 2007 separation examination, are completely silent for complaints or clinical findings related to the left ankle.

During an October 2007 VA examination, the Veteran reported a history of left ankle pain since 2001.  He reported that he injured his left Achilles tendon once while engaged in sports.  However, he denied current problems related to the injury and reported no functional limitations on standing or walking.  On range of motion testing, the Veteran's left ankle exhibited dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 45 degrees.  There was no additional loss of motion following repetitive use, nor was there ankle instability, tendon abnormality, or angulation.  The examiner indicated that no left ankle disease or disorder was found.
The Board considers the December 2005 VA examiner's finding that the Veteran had a resolved left ankle sprain with recurrent episodes of tendonitis to be probative as that finding was based on a thorough examination of the Veteran and a review of his claims folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). 

The Board is cognizant that the October 2007 VA examiner found no evidence of a left ankle disability.  However, the record shows that the Veteran was previously diagnosed with recurrent episodes of left ankle tendonitis by a December 2005 VA examiner.  Thus, notwithstanding the October 2007 VA examiner's findings, evidence of a current disability has been presented during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Gilpin v. West, 155 F.3d 1353   (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim). 

After a careful review of the evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that a left ankle disability was incurred in active service.  Service medical records document a left ankle injury in service that resulted in intermittent pain and instability.  The Veteran has presented competent lay evidence that, following separation from his first period of active duty, he continued to experience those symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, that lay evidence shows a continuity of symptomatology since service, which further supports his claim.  Maxson v. Gober, 230 F.3d 1330 (2000).  

Furthermore, the preponderance of the evidence shows that, while in service, the Veteran developed a left ankle disability.  The Board recognizes that the Veteran's left ankle was found to be normal during a November 2004 examination for the purposes of separation from service.  However, the Veteran reported ongoing symptoms related to his left ankle and was given a diagnosis of resolved left ankle sprain with recurrent episodes of tendonitis by a VA examiner in December 2005, less than one year after separation from service.  The Board finds that the presence of a left ankle symptoms during active duty in October 2002 and several years later constitutes evidence of a chronic disability that manifested both during and after service.  38 C.F.R. § 3.303(b) (2010).  No medical opinion as to etiology is necessary to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's current left ankle disability to his active service, the Board finds that the evidence weighs in favor of his claim.  The Board also finds it significant that there is no evidence of an intercurrent left ankle injury and there is no negative medical opinion of record.   

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a left ankle disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Hypertension

The Veteran asserts that he suffers from hypertension that was caused by his active military service.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223(1992).  While the Veteran maintains that he has hypertension that is related to his active service, the Board finds that that account is not supported by evidence of record. 

The Veteran's service medical records show blood pressure readings on several occasions during service, including during a January 2001 entrance examination.  At that time, blood pressure readings were 184/88, 132/86, and 130/84.  Subsequent service medical records also document borderline or elevated blood pressure readings in April 2001 (132/65), November 2001 (130/82), December 2001 (157/81), September 2002 (155/84), December 2002 (132/75), March 2004 (127/96), and August 2004 (151/98).  During a November 2004 examination for the purposes of separation from his first period of active duty, the Veteran reported that his blood pressure stayed high.  However, his blood pressure reading at that time was 126/78.  Significantly, service medical records from the Veteran's first period of active service are negative for any diagnosis of or treatment for hypertension.

Post service, during a December 2005 VA examination, the Veteran reported that he was not taking any medications for hypertension.  The examiner noted that a review of the claims file showed blood pressure readings with systolic pressure ranging from 127 to 155 and diastolic pressure ranging from 79 to 98.  On physical examination, blood pressure readings were 111/65, 142/79, and 120/70.  The examiner diagnosed elevated blood pressure.  The examiner noted that, while the Veteran was found to have some mildly elevated blood pressure readings during military service, most of the time the elevated blood pressure was associated with an acute problem, such as pain or illness.  The examiner opined that, in that setting, it was normal for people to have temporarily elevated blood pressure readings but not be diagnosed with hypertension.  Furthermore, the Veteran had normal current blood pressure readings on examination.  Therefore, the examiner opined that the Veteran did not have hypertension, but did have some situational elevated blood pressure readings that were mild.

Post-service VA medical records dated from December 2005 to June 2007 document blood pressure readings of 142/79 and 112/72 in October 2005; 116/64 in January 2006; 126/87 in July 2006; and, 149/66 in January 2007.  Those records are silent for complaints, diagnoses, or treatment related to hypertension.

In December 2006, the Veteran underwent an enlistment examination for a second period of active duty during which he denied a history of high blood pressure.  His blood pressure reading at that time was 133/89.  During a May 2007 separation examination, the Veteran again denied a history of high blood pressure and blood pressure readings were 124/79 and 128/90.  Significantly, those service medical records are also negative for any diagnosis of or treatment for hypertension.

In the absence of competent evidence showing that the Veteran has a current diagnosis of hypertension, his claim for service connection for that claimed disability must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Even if the weight of the competent evidence showed that the Veteran currently had hypertension, service connection would still not be warranted absent a showing that condition was related to service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  That has not been shown here.  The service medical records make no mention of hypertension and hypertension has not been shown to have arisen within the one-year presumptive period after service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010). 

The Board recognizes that the service medical records from the Veteran's first period of active duty show some elevated blood pressure readings.  However, as stated, they do not show a diagnosis of hypertension, and the Veteran's blood pressure was normal during separation examination in November 2004.  Furthermore, the elevated blood pressure readings documented in the service medical records were addressed by the VA examiner in the December 2005 opinion, who found that those elevated blood pressure readings were associated with acute problems, such as pain or illness, and that, in such a setting, it was normal for people to have temporarily elevated blood pressure readings but not be diagnosed with hypertension.  That opinion was based on examination of the Veteran, a review of the service medical records, cited pertinent clinical evidence, and was supported by rationale and is the most persuasive competent evidence in this claim.  Therefore, it is accorded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000).  Accordingly, the Board finds that the weight of the evidence demonstrates that chronicity in service is not established in this case. 38 C.F.R. § 3.303(b) (2010). 

The Board has also considered the Veteran's contention that he has hypertension.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran is not competent to diagnose hypertension or to provide a medical etiology relating any hypertension to service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010). 

The current rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or is 30 decibels or more at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment form either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).  In this case, the Veteran's test results do not meet the numerical criteria for an exceptional pattern of hearing, and thus his hearing loss will be rated by the usual method only. 

The Veteran contends that his bilateral hearing is more severe than contemplated by his current noncompensable rating.  Specifically, in written statements, the Veteran asserts that he should be awarded a compensable rating because his service-connected tinnitus impairs his hearing acuity.  The Board notes that the service-connected tinnitus is assigned a separate 10 percent rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).

The Veteran underwent a VA audiological examination in October 2005.  He reported that his chief frustration was with his hearing and the ringing sound.  He stated that he used a fan on high to drown out the ringing noise.  He described the tinnitus as a loud hollow ringing.  He reported that his sleep and concentration were affected at times.  He also indicated that no one situation was more difficult than others for understanding speech.  Pure tone thresholds, in decibels, were as follows: 

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
35
20
30
30
30
LEFT
35
35
35
45
40

The averages were 28 in the right ear and 39 in the left ear.  Speech recognition ability was 92 percent in the right ear and 80 percent in the left ear. 

For the right ear, the average pure tone threshold of 28 decibels, with a speech discrimination rate of 92 percent warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 39 decibels, with a speech discrimination rate of 80 percent warrants a designation of Roman Numeral III.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral III, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010). 

Thereafter, service medical records from the Veteran's second period of active duty show that he underwent two more audiological evaluations.  Upon enlistment in December 2006, pure tone thresholds, in decibels, were as follows:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
20
40
LEFT
15
5
15
0
10

The averages were 26 in the right ear and 8 in the left ear.  The Veteran underwent further audiometric testing during a separation examination in May 2007, at which time, pure tone thresholds, in decibels, were as follows:

                                                               HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
5
20
LEFT
30
25
30
25
35

The averages were 13 in the right ear and 29 in the left ear.

Speech recognition ability was not tested during either service examination.  The results of neither service examination support the assignment of a compensable rating for hearing loss.

The Veteran submitted post-service VA medical records dated from December 2005 to January 2007 in support of his various claims.  However, those records are negative for complaints or treatment related to hearing loss.  The records contain no audiometric data for rating purposes, nor do they contain any opinion regarding the effect of the Veteran's hearing loss on his occupational functioning and daily activities. 

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the October 2005 VA examiner noted the Veteran's report that he felt his sleep and concentration were affected by his service-connected hearing disabilities, and his report that no one situation was more difficult than others as far as understanding speech.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, the Veteran's hearing complaints appear to be mainly related to his service-connected tinnitus and, according to the audiometric test results, as compared to the rating criteria, a compensable rating may not be granted. 

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss does not warrant a compensable rating under Diagnostic Code 6100 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board also finds no evidence that the Veteran's service-connected bilateral hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1)  (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected hearing loss disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the bilateral hearing loss or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Veteran

As a result of the Board's decision to grant the Veteran's claims for service connection for a left knee disability, right knee disability, and left ankle disability, the Board finds that any failure on the part of VA to notify or develop those claims cannot be considered prejudicial to the Veteran.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011).  

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, regarding the Veteran's claim of entitlement to a compensable rating for hearing loss, the Veteran's claim arises from his disagreement with the initial disability rating assigned following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the November 2007 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the Veteran's claims.  The Board is aware that the Veteran's last VA examination to evaluate his hearing disability was in October 2005.  However, the Veteran has not asserted that his hearing disability has worsened since that examination or that the functional effects of his hearing disability are different than as described by him to the October 2005 VA examiner.  Moreover, the Board observes that VA medical records do not suggest that the Veteran's condition may have worsened since his last examination and are, in fact, negative for complaints, clinical findings, or treatment related to hearing loss.  Even further, audiometric testing was performed in December 2006 and May 2007 in connection with the Veteran's second period of active duty, and those findings showed improvement in the Veteran's overall hearing acuity when compared to his October 2005 VA audiometric results.  Accordingly, the Board finds that a new examination is not necessary to decide the Veteran's claim at this time.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for a left ankle disability is granted.

Service connection for hypertension is denied.

Entitlement to a compensable rating for hearing loss is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for service connection for a gastrointestinal disorder.

Service medical records from the Veteran's first period of active duty show that the Veteran was seen for a fever, diarrhea, nausea, and vomiting in March 2004, at which time acute gastroenteritis was diagnosed.  During a November 2004 examination for the purposes of separation, the Veteran reported that he sometimes vomited and had blood in his vomit.  He also reported experiencing a bubble feeling around his heart that caused him to feel short of breath.  Clinical evaluation of the Veteran at that time was normal.

During a post-service VA examination in December 2005, the Veteran reported recurrent episodes of nausea and vomiting, with the onset of nausea a year prior to the examination and the onset of vomiting six months prior to the examination.  He did not know what precipitated the episodes, which occurred twice a week.  He denied heartburn-like symptoms, but reported experiencing a feeling of nausea that bubbled up in his throat.  After he vomited, he reportedly felt better.  He reported taking phenergan for his symptoms.  He also reported a frequent bloating sensation and constipation.  He denied hematemesis, hematochezia, melena, and diarrhea, and was not taking any other medications for his symptoms.  Physical examination revealed a soft and nondistended abdomen and positive bowel sounds.  There was no organomegaly.  An upper GI series was normal.  The examiner diagnosed recurrent nausea and vomiting, noting that there was no evidence of reflux on examination.  Lab testing was essentially unremarkable, other than trace proteinuria, and a CT scan of the abdomen was unremarkable.  With normal studies, the examiner was unable to determine a cause for the Veteran's episodes of recurrent nausea and vomiting.  

Thereafter, VA medical records dated in January 2006 note a diagnosis of gastroesophageal reflux disease (GERD) that was stable on Omeprazole.  During VA treatment in August 2006, the Veteran reported recurring bouts of nausea.  Service medical records dated in November 2006 and December 2006 show that, in connection with entrance onto active duty for a second period of service, the Veteran denied intestinal problems, frequent indigestion or heartburn, and stomach trouble.  However, upon separation from his second period of active duty in May 2007, the Veteran reported a history of indigestion and heartburn, and a diagnosis of GERD was made.  During VA treatment in January 2007, the Veteran reported nausea, but no vomiting.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The Veteran in this case was afforded a VA examination in December 2005 in which the examiner opined that the Veteran did not have acid reflux, but instead nausea and vomiting of unknown etiology.  Evidence received since that examination shows that the Veteran has since been diagnosed with GERD and has been prescribed medication for GERD.  In light of the new evidence of a current disability, the evidence of complaints of gastrointestinal problems during the Veteran's first period of active service, and the diagnosis of GERD during the Veteran's second period of active duty, it remains unclear to the Board whether the Veteran has a current gastrointestinal disability that had its onset during a period of active service.  Accordingly, the Board finds that a remand for a VA etiological examination and opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That new VA examination and opinion should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).

Finally, it appears that there may be outstanding VA medical records.  Specifically, no VA records dated after January 2007 have been associated with the claims folder.  As it appears that there may be outstanding VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Birmingham VA Medical Center dated from January 2007.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show gastrointestinal complaints during the first period of active service and a diagnosis of GERD during the second period of active service, and the October 2005 VA examiner's opinion.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should:

(a)  Diagnose any gastrointestinal disability.  

(b)  State whether it is it at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disability first manifested during the Veteran's active service or is otherwise related to any aspect of the Veteran's first period of active military service, including his reports in service of vomiting blood and a bubble feeling around his heart that caused him to feel short of breath.

(c)  If response to the above is negative, state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed gastrointestinal disability first manifested in or was aggravated by the Veteran's second period of active military service.  

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


